ORDER
PER CURIAM,
Jeffery Cooper appeals from the motion court’s judgment denying his Rule 24.0351 motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court’s denial of post-conviction relief was not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2017).

. All rule references are to Mo. R. Crim. P. (2016), unless otherwise indicated.